I dissent from the majority opinion because it is my judgment that the court erred in directing a verdict for defendant.
The facts are without substantial dispute, and I think a jury could fairly say thereunder that defendant's negligence was the sole proximate cause of plaintiff's injury. I can see no reasonable excuse for defendant's striking plaintiff. Defendant has offered no excuse. Those who had attended the church supper that night were leaving for their homes. Some were walking and some were departing in automobiles. All this was apparent to defendant. The situation called for care on his part. His statement to plaintiff, at the first-aid station just after the collision, shows that he was giving little if any attention at all to what he was doing. He said to plaintiff:
"Yes, Jay, I was the one that hit you. I didn't see you, I don't know why."
A jury could reasonably find that he would have seen him had he been using ordinary care and proper observation and attention. Viewing the testimony in the aspect most favorable *Page 639 
to plaintiff, a jury could have found that plaintiff, carrying his little grandson on his back, with his wife walking just behind him, was walking within a foot of the snowbank, leaving twenty-four feet to their left for defendant to pass by. The entire street from the church to the place of collision was well lighted. There was a street light at each end of the block. Plaintiff and his wife were within thirty feet of the west street light. Its direct rays must have shone upon them. Some snow was falling and a moderate wind was blowing. In his talk with plaintiff the defendant did not attribute his failure to see plaintiff to these causes. He must have seen them had he been looking. Apparently he never saw them until his car struck plaintiff, while traveling at a speed which the jury could have found was twenty-five miles an hour. The jury could have found that he sounded no horn, and that he took no other precaution that ordinary care and the statutes required. Other automobiles traveling westward passed to the left of plaintiff and his wife at a distance of six or eight feet. The fact that plaintiff was on the north or right-hand side of the street did not lessen the defendant's duty and need to keep a diligent lookout for pedestrians. He knew that pedestrians might be walking eastward in the path of his car, and that they would be no more visible to him than those walking westward. A jury could fairly find that had defendant used reasonable and ordinary care he would not have struck the plaintiff, and that his negligence was the sole and proximate cause of plaintiff's injury, notwithstanding the latter was walking on the right side of the road. The street was a graveled highway. The snow had been removed from the highway to a width of twenty-five feet, leaving a ridge of snow a foot or more in height along each side. Plaintiff and his wife were walking on the "thin gravel right at the shoulder * * * aboutthree feet outside of the hard beaten track * * * crowded over onthe shoulder of the road." The shoulder along this highway is described as that part of the road "right as it comes up out ofthe grader ditch, the edge of the grader ditch." Plaintiff was "between 12 and 18 inches from the grader ditch." (Italics ours.) *Page 640 
In cities the streets are usually cleared of snow, especially a recent fall, before the sidewalks are cleared, and at such times many pedestrians walk on the vehicular way. None of them should have any reason to fear that in thus walking straight ahead on the right-hand side of a street, ample in width for the passage of vehicles, in the sunshine and in plain view, he was in such a place of danger that he was likely to be run down by a motor vehicle. Under such conditions the striking of a pedestrian by a motorist is wholly inexcusable and his so doing would warrant a jury in finding his act to be the sole and proximate cause of the injury, not in any way contributed to by the pedestrian. The conditions and circumstances in the assumed case are not greatly different from the factual situation in the case before us. Here the plaintiff was walking three feet outside of the beaten track, on the right shoulder of the road, a foot from the ditch, in plain view of defendant, on a lighted street within the radius of the rays of a street light, with an open, unobstructed roadway to his left, twenty-four feet wide, for the passage of defendant's automobile. He was outside of the beaten track or roadway ordinarily used by vehicular traffic, especially when no other vehicle was in the immediate vicinity. Had he been a foot farther north he would have been in the grader ditch, and had he been struck while there, I think all would agree that the injury would have been solely and proximately chargeable to defendant's negligence. Certainly, when the collision was but a foot south of the ditch it should be for a jury to say whether the negligence of the defendant was not the sole proximate cause. If it was such cause, then any negligence of plaintiff would not have been contributory to his injury.
The facts and matters above stated all bear upon the issue of whether the negligence of plaintiff, if any there was, contributed in any manner or degree to his injury. He was not walking on the left side of the highway as directed by the statute (section 321.326, Code, 1946). A "street" or "highway" means the entire width between the property lines. (Section 321.1
(48), Code, 1946). Vehicles do not ordinarily travel over *Page 641 
against either fence line. Usually the improved, traveled portion of the highway is approximately midway between the property lines. The statute defines "roadway" as "that portion of a highway, improved, designed, or ordinarily used for vehicular travel." (Section 321.1 (50), Code, 1946.) It is on the "roadway" that vehicles ordinarily travel. The hazard to pedestrians ordinarily arises when they travel on this "roadway." It was this hazard which the legislature sought to lessen by the enactment of section 321.326. (Reynolds v. Aller, 226 Iowa 642, 645, 284 N.W. 825.) While the word "highway" is used in the section, and not the word "roadway," nevertheless, I think it was hazards from travel on the "roadway" which the legislature had in mind in this legislation. In other words, when a pedestrian is traveling on the "roadway" he should walk on its left side, but when he is not walking on the "roadway," but elsewhere on the "highway," he may walk where he chooses. On graveled roads and on paved or hard-surfaced roads there are ordinarily protecting dirt shoulders. These shoulders are not designed, or ordinarily used, for vehicular travel, except in emergencies. A pedestrian may ordinarily walk there in safety. The plaintiff was walking on such a shoulder and three feet outside of the "hard beaten track." I do not think he was violating the section or that he was negligent. Certainly, not as a matter of law. In my judgment the trial court erred in directing the verdict for defendant on the ground that plaintiff was contributorily negligent as a matter of law.
The majority opinion states that there was a path north of the north grader ditch. The record is: "Well, it isn't a path. There is grass along there, yes. That is, there is a place between the grader ditch and the fence that is grass along there."
I would reverse.
MULRONEY and HAYS, JJ., join in this dissent.